                      Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 1 of 26




 1   Rafey S. Balabanian (SBN 315962)
     rbalabanian@edelson.com
 2   Todd Logan (SBN 305912)
     tlogan@edelson.com
 3   Brandt Silver-Korn (SBN 323530)
     bsilverkorn@edelson.com
 4   EDELSON PC
     123 Townsend Street, Suite 100
 5   San Francisco, California 94107
     Tel: 415.212.9300
 6   Fax: 415.373.9435

 7   Counsel for Plaintiffs and the Proposed Class

 8
                                  UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
10
       JENNIFER ANDREWS and JOHN SARLEY,                     Case No. _________________
11     individually and on behalf of all others
       similarly situated,                                   CLASS ACTION COMPLAINT
12
                                   Plaintiffs,               JURY DEMAND
13
                 v.
14
       GOOGLE LLC, a Delaware limited liability
15     company,

16                                 Defendant.

17

18          Plaintiffs Jennifer Andrews and John Sarley, individually and on behalf of a proposed
19   class, bring this Class Action Complaint against Google LLC seeking restitution, damages, an
20   injunction, and other appropriate relief from Google’s ongoing participation in an illegal internet
21   gambling enterprise. Plaintiffs allege as follows upon personal knowledge as to themselves and
22   their own acts and experiences, and as to all other matters, upon information and belief.
23                                               INTRODUCTION
24          1.         Over the last decade, the world’s leading slot machine makers—companies like
25   International Game Technology, Scientific Games Corporation, and Aristocrat Leisure—have
26   teamed up with American technology companies to develop a new product line: social casinos.
27          2.         Social casinos are apps, playable from smartphones, tablets, and internet
28

     CLASS ACTION COMPLAINT                             1                     Case No. __________________
Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 2 of 26
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 3 of 26




 1           4.      Nevertheless, like Las Vegas slots, social casinos are extraordinarily profitable
 2   and highly addictive. Social casinos are so lucrative because they mix the addictive aspects of
 3   traditional slot machines with the power of the Platforms, including Defendant Google, to
 4   leverage big data and social network pressures to identify, target, and exploit consumers prone to
 5   addictive behaviors.3
 6           5.      Simply put, the social casino apps do not, and cannot, operate and profit at such a
 7   high level from these illegal games on their own. Their business of targeting, retaining, and
 8   collecting losses from addicted gamblers is inextricably entwined with the Platforms. Not only
 9   do the Platforms retain full control over allowing social casinos into their stores, and their
10   distribution and promotion therein, but they also share directly in a substantial portion of the
11   gamblers’ losses, which are collected and controlled by the Platforms themselves.
12           6.      Because the Platforms are the centers for distribution and payment, social casinos
13   gain a critical partner to retain high-spending users and collect player data, a trustworthy
14   marketplace to conduct payment transactions, and the technological means to update their apps
15   with targeted new content designed to keep addicted players spending money.
16           7.      Last year alone, consumers purchased and gambled away an estimated $6 billion
17   in social casino virtual chips.4
18           8.      By utilizing Google for distribution and payment processing, the social casinos
19   entered into a mutually beneficial business partnership. In exchange for distributing the casino
20   games, providing them valuable data and insight about their players, and collecting money from
21   consumers, Google (and the other Platforms) take a 30 percent commission off of every wager,
22   earning them billions in revenue. By comparison, the “house” at a traditional casino only takes 1
23   to 15 percent, while also taking on significant risk of loss in its operation. Google’s 30 percent
24   rake, on the other hand, is guaranteed for its ability to act as a casino “host” and bankroll.
25           9.      The result (and intent) of this dangerous partnership is that consumers become
26
     3
27          See, e.g., How social casinos leverage Facebook user data to target vulnerable gamblers,
     PBS NEWS HOUR (Aug. 13, 2019), https://bit.ly/3tSHqMI.
28   4
            SciPlay Net Income Skyrockets 127 Percent, as Social Gaming Embraced by Americans
     Sheltered at Home, CASINO.ORG, https://bit.ly/3fbn793.
     CLASS ACTION COMPLAINT                            3                       Case No. __________________
                    Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 4 of 26




 1   addicted to social casino apps, maxing out their credit cards with purchases amounting to tens or
 2   even hundreds of thousands of dollars. Consumers addicted to social casinos suffer a variety of
 3   non-financial damages ranging from depression to divorce to attempted suicide.
 4           10.     These devastating consequences are not hypothetical or hyperbole: below are
 5   excerpts of sworn testimony from individuals describing their experiences with three different
 6   social casinos at issue in this case:
 7
                •    DoubleDown Casino: “I was drawn to DoubleDown because I could play
 8                   the same games that I played when I went to real casinos. . . . Overall, I
                     estimate that I have spent over $40,000 on chips in DoubleDown Casino. I
 9                   am addicted to DoubleDown Casino. . . . I knew being on DoubleDown
                     Casino every day for hours was a problem, but I couldn’t seem to stop. I
10                   believe that DoubleDown is taking advantage of people’s addictions. They
                     know that gambling is addictive, and they act exactly like a physical casino
11                   that pays out money. I feel alone and embarrassed about spending money to
                     do something that only feeds my addiction. DoubleDown Casino consumes
12                   you, and makes you feel like you always have to go play. I feel guilty
                     because I’ve spent money on DoubleDown that I’ve needed to pay bills or
13                   buy food.” Exhibit 1, Declaration of Willa Moore [emphasis added].
14              •    DoubleDown Casino: “I believe I have spent close to $25,000 on
                     DoubleDown Casino. I would buy the chips with a credit card which I
15                   couldn’t pay in-full, so there’s interest on top of that too. . . . I was a well-
                     respected, active member of my community who owned my own business
16                   for 36 years. But when I retired, and my fellow started having health
                     problems, DoubleDown Casino made me fall into the trap of escape and
17                   adrenaline rush to cope with all my other responsibilities. When I won, it
                     was just great. When I lost, and started buying more and more chips, I felt
18                   lower than pond scum. I was sick to my stomach, felt like a total loser,
                     wondered about suicide (although I would never leave my partner), could
19                   not sleep, had anxiety attacks with a rushing heart, and couldn’t eat. I just
                     couldn’t understand how I could let it get so out of control. It was as if it
20                   had a power over me that I couldn’t break. I couldn’t stop.” Exhibit 2,
                     Declaration of Jan Saari [emphasis added].
21
                •    Jackpot Party Casino: “Overall, I believe that I have spent between
22                   $10,000-$20,000 playing Jackpot Party Casino. I was addicted to Jackpot
                     Party Casino and I hate that. . . . This kind of loss put a huge strain on my
23                   ability to even buy food . . . I believe Jackpot Party Casino had been taking
                     advantage of my addiction. . . . This game hurt me and the worst part was
24                   that when my husband was alive, he would say, ‘You’re not spending
                     money on there are you?’ and I lied. I hate that I have to live with that
25                   now.” Exhibit 3, Declaration of Laura Perkinson [emphasis added].
26              •    Jackpot Party Casino: “I believe that I’ve spent at least $30,000 on
                     Jackpot Party Casino . . . . I am going through a divorce right now, in part
27                   because of how much money I spent on Jackpot Party. . . . Scientific
                     Games will provide incentives to their top spenders so that they continue to
28                   spend. I have received Christmas gifts two times. They have sent me a
                     robe, oils, phone charger, bath bombs, a blanket, and more. I know that
     CLASS ACTION COMPLAINT                               4                       Case No. __________________
                   Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 5 of 26



                    they have sent other players flowers and candies . . . This game has
 1                  changed my way of thinking and caring. I never thought I would get
                    addicted to anything except cigarettes, but this has taken too much of my
 2                  life away. I don’t know how my life would be different without this game,
                    but I know that it would be better and I know that I would be much better
 3                  off financially. . . . I wish it didn’t exist.” Exhibit 4, Declaration of Donna
                    Reed [emphasis added].
 4
               •    High 5 Casino: “I have spent at least $10,000 on coins in High 5
 5                  Casino . . . I believe I am addicted to High 5 Casino. . . . I have tried to quit
                    but I believe three weeks is the longest amount of time I’ve ever been able
 6                  to stop. . . . Sometimes I feel guilty about playing High 5 Casino and
                    spending so much money. My husband does not know I have spent money
 7                  on it. My grandkids will sometimes ask for money and I can’t give it to
                    them because I have to save it for this game.” Exhibit 5, Declaration of
 8                  Aida Glover [emphasis added].
 9          12.      Unsurprisingly, social casinos are illegal under many states’ gambling laws.
10          13.      As the Ninth Circuit held in Kater v. Churchill Downs Inc., 886 F.3d 784, 785
11   (9th Cir. 2018):
12                In this appeal, we consider whether the virtual game platform “Big Fish
                  Casino” constitutes illegal gambling under Washington law. Defendant–
13                Appellee Churchill Downs, the game’s owner and operator, has made
                  millions of dollars off of Big Fish Casino. However, despite collecting
14                millions in revenue, Churchill Downs, like Captain Renault in Casablanca,
                  purports to be shocked—shocked!—to find that Big Fish Casino could
15                constitute illegal gambling. We are not. We therefore reverse the district
                  court and hold that because Big Fish Casino’s virtual chips are a “thing of
16                value,” Big Fish Casino constitutes illegal gambling under Washington law.
17

18          14.      As an instructive example, DoubleDown Casino is illegal both in Washington and
19   here in California (where the Platforms, including Defendant Google, host it and collect their
20   30% rake). This year, consumers will purchase approximately $300 million worth of virtual
21   casino chips in DoubleDown Casino. That $300 million will be divided up approximately as
22   follows: $170 million to DoubleDown; $30 million to International Game Technology (“IGT”)
23   (a multinational slot machine manufacturer that licenses slot machine game intellectual property
24   to DoubleDown); and—as particularly relevant here—the remaining $100 million to Google and
25   the other Platforms (for hosting the app, driving vulnerable consumers to it, and processing the
26   payments for those consumers’ virtual chip purchases).
27          15.      In other words, despite knowing that DoubleDown Casino is illegal, Google and
28   the other Platforms continue to maintain a sizable (30%) financial interest by hosting the game,

     CLASS ACTION COMPLAINT                             5                       Case No. __________________
                   Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 6 of 26




 1   driving customers to it, and acting as the bank.
 2           16.    As such, DoubleDown, Google, and the other Platforms are all liable as co-
 3   conspirators to an illegal gambling enterprise. Moreover, DoubleDown Casino is just one of
 4   more than fifty social casino apps (the “Illegal Slots”) that the Platforms illegally host and profit
 5   from.
 6           17.    Consequently, Google and the other Platforms—alongside the Illegal Slot
 7   companies—are liable as co-conspirators to an illegal gambling conspiracy.
 8           18.    Defendant Google, for its part, is a direct participant in an informal association
 9   and enterprise of individuals and entities with the explicit purpose of knowingly devising and
10   operating an online gambling scheme to exploit consumers and reap billions in profits (the
11   “Social Casino Enterprise”).
12           19.    This ongoing Enterprise necessarily promotes the success of each of its members:
13   Social casino operators, like DoubleDown, need Platforms like Google, Apple, and Facebook, to
14   access consumers, host their games, and process payments. The Platforms, for their part, need
15   developers like DoubleDown to publish profit-driven and addictive applications on their
16   platforms to generate massive revenue streams.
17           20.    Through this case, Plaintiffs seek to force Google to stop participating in, and to
18   return to consumers the money it has illegally profited from, the Social Casino Enterprise.
19           21.    Plaintiffs, on behalf of the putative Class, bring claims for damages and for
20   injunctive relief under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
21   1961, et seq. (“RICO”), and California’s Unfair Competition Law, Business and Professions
22   Code § 17200, et seq. (“UCL”).
23                                                PARTIES
24           22.    Plaintiff Jennifer Andrews is a natural person and a citizen of the State of
25   Minnesota.
26           23.    Plaintiff John Sarley is a natural person and a citizen of the State of California.
27           24.    Defendant Google LLC is a corporation existing under the laws of the State of
28   Delaware, with its principal place of business located at 1600 Amphitheatre Parkway, Mountain

     CLASS ACTION COMPLAINT                             6                      Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 7 of 26




 1   View, California 94043. Google develops, markets and distributes the Google Android Operating
 2   System (OS), an open-source operating system for mobile devices. Google owns and operates
 3   the Google Play Store, which comes preinstalled on every Android device.
 4                                      JURISDICTION AND VENUE
 5          25.        Federal subject-matter jurisdiction exists under 28 U.S.C. § 1332(d)(2) because
 6   (a) at least one member of the proposed class is a citizen of a state different from Defendant, (b)
 7   the amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (c) none of
 8   the exceptions under that subsection apply to this action.
 9          26.        The Court has personal jurisdiction over Defendant because Defendant is
10   headquartered in this District and Defendant’s alleged wrongful conduct occurred in and
11   emanated from this District.
12          27.        Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
13   part of the events giving rise to Plaintiffs’ claims occurred in and emanated from this District.
14                                       GENERAL ALLEGATIONS
15   I.     Social Casinos Are Illegal Slot Machines Under California Law .
16          28.        Slot machines have long been outlawed in California.
17          29.        California law recognizes that a device can be an illegal slot machine without
18   offering users the opportunity to win money.
19          30.        In fact, if a gaming machine has the look and feel of a slot machine, accepts real
20   money for gameplay, and rewards a winning spin with an “additional chance or right to use the
21   slot machine or device,” the device is an illegal slot machine.
22          31.        Consequently, social casinos, as described herein, are illegal slot machines under
23   California law.
24          32.        California gambling law is, on this point, consistent with the laws of many other
25   states—including Washington. In Kater, for example, the Ninth Circuit held that social casinos
26   are illegal under Washington law because, while users cannot win money, social casino chips are
27   “things of value” because they can be purchased for money, are awarded as prizes in social
28   casino slot machines, and then can be used to allow players to keep spinning social casino slot

     CLASS ACTION COMPLAINT                             7                      Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 8 of 26




 1   machines. After two years of subsequent litigation, the parties in Kater reached a $155 million
 2   nationwide class action settlement. The settlement was finally approved in February 2021.5
 3          33.     California aggressively regulates all forms of gambling. One reason it does so is
 4   to prevent consumers from being cheated by professional gambling operations.
 5          34.     Because social casinos have previously operated as if they were not subject to
 6   gambling regulations, they do not comply with any of the regulations that govern the operation
 7   of slot machines.
 8          35.     Notably, while any legitimately operated slot machine must randomize its results,
 9   social casinos do not randomize their results. Instead, social casinos tailor “wins” and “losses” in
10   such a way as to maximize addiction (and, in turn, revenues). As the CEO of DoubleDown
11   Casino once explained, “[o]ur games aren’t built to be bulletproof like you’d need to be if you’re
12   a real gambling company. We can do things to make our games more [fun] that if you were an
13   operator in Vegas you’d go to jail for, because we change the odds just for fun.”6
14          36.     In other words, social casinos are not just illegal under California law, but they
15   would not be legal slot machines under any state law as they cheat players out of a legitimately
16   randomized slot machine experience. Not only can players never actually win money, but their
17   financial losses are maximized by deceptive gameplay tweaks that would never be allowed in a
18   legitimate slot machine.
19   II.    Google Hosts and Facilitates At Least Fifty Illegal Social Casinos.
20          37.     The Platforms, including Defendant Google, have directly assisted in creating the
21   unregulated market of virtual casino games from the outset of the industry.
22          38.     Before gaining access to these social media platforms, the Illegal Slots used
23
     5
             Settlements in two related cases were also finally approved in February 2021. Three more
24   related cases are being litigated in Washington, against the owners and operators of certain social
     casino games. See Wilson v. Huuuge, Inc., 351 F. Supp. 3d 1308, 1316 (W.D. Wash. Nov. 13,
25   2018) (settled); Wilson v. Playtika, Ltd., 349 F. Supp. 3d 1028, 1041 (W.D. Wash. Nov. 20,
     2018) (settled); Fife v. Sci. Games Corp., No. 2:18-cv-00565, 2018 WL 6620485, at *4 (W.D.
26   Wash. Dec. 18, 2018) (in litigation); Wilson v. PTT, LLC, 351 F. Supp. 3d 1325, 1337 (W.D.
     Wash. Dec. 14, 2018) (same); and Benson v. Double Down Interactive, LLC, 798 F. App’x 117
27   (9th Cir. 2020) (same).
     6
28           Gambling giant IGT buying Double Down for $500M, moving into Facebook games,
     GEEK WIRE (Jan. 12, 2012), https://bit.ly/3sk0nYf [emphasis added].

     CLASS ACTION COMPLAINT                           8                      Case No. __________________
                   Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 9 of 26




 1   methods like loyalty cards to track data on how much gamblers spent, how frequently they
 2   played, or how often they bet. The Platform partnerships upgraded their business model to an in-
 3   app payment system and provided additional user data which skyrocketed revenue by providing
 4   them with access to a whole new market of consumers.
 5           39.      The core marketing for the Illegal Slots is accomplished in concert with the
 6   Platforms, and their systems are inextricably linked. DoubleDown described this very setup in a
 7   public filing:
 8
             Our games are distributed through several main platform providers, including
 9           Apple, Facebook, Google, and Amazon, which also provide us valuable
             information and data, such as the rankings of our games. Substantially all of our
10           revenue is generated by players using those platforms. Consequently, our
             expansion and prospects depend on our continued relationships with these
11           providers.
             ….
12
             We focus our marketing efforts on acquiring new players and retaining existing
13           players. We acquire players both organically and through paid channels. Our paid
             marketing includes performance marketing and dynamic media buying on
14           Facebook, Google, and other channels such as mobile ad networks. Underlying
             our paid marketing efforts are our data analytics that allow us to estimate the
15           expected value of a player and adjust our user acquisition spend to a targeted
             payback period. Our broad capabilities in promotions allow us to tailor
16           promotional activity around new releases, execute differentiated multi-channel
             campaigns, and reach players with preferred creative content.
17           ….
18           Our player retention marketing includes advertising on Facebook as well as
             outreach through email, push notifications, and social media posts on channels
19           such as Facebook, Instagram, and Pinterest. Our data and analytics also inform
             our retention marketing efforts. Campaigns are specially designed for each
20           channel based upon player preferences for dimensions such as time of day and
             creative content. We consistently monitor marketing results and return on
21           investment, replacing ineffective marketing tactics to optimize and improve
             channel performance.
22           ….
23           We employ a rigorous, data-driven approach to player lifecycle management
             from user acquisition to ongoing engagement and monetization. We use
24           internally-developed analytic tools to segment and target players and to
             optimize user acquisition spend across multiple channels.
25           ….
26           We continuously gather and analyze detailed customer play behavior and
             assess this data in relation to our judgments used for revenue recognition.7
27
     7
28           DoubleDown Interactive Co., Ltd., Form F-1/A at 16, 72, 85, 91 (June 30, 2020),
     https://bit.ly/2QqLW6v.

     CLASS ACTION COMPLAINT                            9                      Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 10 of 26




 1          40.       By moving to online platforms for marketing, distribution, and payment
 2   processing, Defendant Google entered into a mutually beneficial business partnership with the
 3   Illegal Slots. In exchange for pushing and distributing the social casino apps and collecting
 4   money from consumers, Google and the other Platforms take a 30 percent commission off of
 5   every in-app purchase, earning them billions in revenue.
 6          41.       Prior to being published in the Google Play Store, developers must submit their
 7   app for review. In this process, Google examines whether the app violates any company policies
 8   and demands that apps comply with all relevant laws within the jurisdiction where the app is
 9   available. Apps may be, and often are, removed at Google’s discretion for violating its policies
10   and can be audited at any time.
11          42.       Google closely monitors its gambling liability by responding to the changing
12   market landscape when it deems necessary. For example, in response to the FTC’s increasing
13   consumer protection concerns around gambling in 2018, Google changed its policies for loot
14   boxes, requiring games with that feature to “disclose the odds of receiving those items in
15   advance of purchase.”8 Google likewise heavily regulates advertising in its system that involves
16   gambling, stating “[w]e support responsible gambling advertising and abide by local gambling
17   laws and industry standards.”9
18          43.       As such, Google, and the Platforms, through their app review process, are keenly
19   aware of the illegal and deceptive nature of the Illegal Slots. Google knew of the unlawful nature
20   of the Illegal Slots and nonetheless knowingly hosted the unlawful gambling apps and promoted
21   their success.
22          44.       Furthermore, on information and belief, in the wake of the Kater decision, the
23   Platforms did not remove any social casinos from their offerings and conferred with each other at
24   that time, jointly deciding that they would each continue to offer illegal social casino games.
25

26
     8
             Mariella Moon, Google Will Force Android Apps to Show the Odds of Getting Loot Box
27   Items, ENGADGET (May 30, 2019), https://engt.co/31hmCCk.
     9
28           Gambling and Games, Google Advertising Policies, https://bit.ly/3d3nsI7 [emphasis
     added].

     CLASS ACTION COMPLAINT                           10                     Case No. __________________
                    Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 11 of 26




 1            A.      The Illegal Slots
 2            45.      Each of the following fifty social casinos offered by Google (together the “Illegal
 3   Slots”) is an illegal slot machine under California law.10
 4                                             Figure 4 – The Illegal Slots
 5        #       Game Title              Google Play URL
 6            1   Slotomania Free         https://play.google.com/store/apps/details?id=air.com.playtika.
                  Slots: Casino Slot      slotomania
 7                Machine Games
              2   Jackpot Party           https://play.google.com/store/apps/details?id=com.williamsint
 8                Casino Games: Spin      eractive.jackpotparty
                  Free Casino Slots
 9            3   Cash Frenzy Casino      https://play.google.com/store/apps/details?id=slots.pcg.casino.
                  - Free Slots Games      games.free.android
10            4   Cashman Casino:         https://play.google.com/store/apps/details?id=com.productmad
                  Casino Slots            ness.cashmancasino
11                Machines! 2M Free!
              5   Huuuge Casino           https://play.google.com/store/apps/details?id=com.huuuge.casi
12                Slots - Best Slot       no.slots
                  Machines
13            6   Vegas Slots -           https://play.google.com/store/apps/details?id=com.ddi
                  DoubleDown
14                Casino
              7   POP! Slots - Play       https://play.google.com/store/apps/details?id=com.playstudios.
15                Vegas Casino Slot       popslots
                  Machines!
16            8   House of Fun: Free      https://play.google.com/store/apps/details?id=com.pacificinter
                  Slots & Casino Slots    active.HouseOfFun
17                Machines
              9   Lotsa Slots - Free      https://play.google.com/store/apps/details?id=com.diamondlife
18                Vegas Casino Slot       .slots.vegas.free
                  Machines
19        10      DoubleU Casino -        https://play.google.com/store/apps/details?id=com.doubleuga
                  Free Slots              mes.DoubleUCasino
20        11      Slots: Heart of         https://play.google.com/store/apps/details?id=com.productmad
                  Vegas- Free Casino      ness.hovmobile
21                Slots Games
          12      Lightning Link          https://play.google.com/store/apps/details?id=com.productmad
22                Casino: Best Vegas      ness.lightninglink
                  Casino Slots!
23        13      Caesars Casino:         https://play.google.com/store/apps/details?id=com.playtika.cae
                  Casino & Slots For      sarscasino
24                Free
          14      Quick Hit Casino        https://play.google.com/store/apps/details?id=com.ballytechno
25                Games - Free            logies.quickhitslots
                  Casino Slots Games
26

27   10
            For the Court’s convenience, a Samsung Galaxy Tablet containing Google-based
28   versions of the Illegal Slots will be lodged with the Court as Exhibit 6. Upon request from
     Google’s appearing counsel, a copy of the Tablet will be produced to Google.

     CLASS ACTION COMPLAINT                             11                     Case No. __________________
                Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 12 of 26




         15 Hit it Rich! Lucky      https://play.google.com/store/apps/details?id=com.zynga.hititri
 1          Vegas Casino Slot       ch
            Machine Game
 2       16 Billionaire Casino      https://play.google.com/store/apps/details?id=com.huuuge.casi
            Slots - The Best Slot   no.texas
 3          Machines
         17 Wizard of Oz Free       https://play.google.com/store/apps/details?id=com.zynga.wizar
 4          Slots Casino            dofoz
         18 Gold Fish Casino        https://play.google.com/store/apps/details?id=com.williamsint
 5          Slots - FREE Slot       eractive.goldfish
            Machine Games
 6       19 Jackpot World -         https://play.google.com/store/apps/details?id=com.grandegame
            Free Vegas Casino       s.slots.dafu.casino
 7          Slots
 8       20 Scatter Slots- Las      https://play.google.com/store/apps/details?id=com.murka.scatt
            Vegas Casino Game       erslots
 9          777 Online
         21 Game of Thrones         https://play.google.com/store/apps/details?id=com.zynga.gotsl
10          Slots Casino - Slot     ots
            Machine Games
11       22 myVEGAS Slots:          https://play.google.com/store/apps/details?id=com.playstudios.
            Las Vegas Casino        myvegas
12          Games & Slots
         23 my KONAMI Slots         https://play.google.com/store/apps/details?id=com.playstudios.
13          - Casino Games &        mykonami
            Fun Slot Machines
14       24 Cash Tornado Slots      https://play.google.com/store/apps/details?id=com.topultragam
            - Vegas Casino Slots    e.slotlasvega
15       25 Club Vegas 2021:        https://play.google.com/store/apps/details?id=com.bagelcode.s
            New Slots Games &       lots1
16          Casino bonuses
         26 Bingo Pop - Live        https://play.google.com/store/apps/details?id=com.uken.Bingo
17          Multiplayer Bingo       Pop
            Games for Free
18       27 MONOPOLY Slots          https://play.google.com/store/apps/details?id=com.scientificga
            Free Slot Machines      mes.monopolyslots
19          & Casino Games
         28 Slots (Golden           https://play.google.com/store/apps/details?id=com.igs.fafafa
20          HoYeah) - Casino
            Slots
21       29 GSN Casino: New         https://play.google.com/store/apps/details?id=com.gsn.android
            Slots and Casino        .casino
22          Games
         30 Vegas Live Slots:       https://play.google.com/store/apps/details?id=com.purplekiwii.
23          Free Casino Slot        vegaslive
            Machine Games
24       31 Willy Wonka Free        https://play.google.com/store/apps/details?id=com.zynga.wonk
            Slots Casino            a
25       32 88 Fortunes Casino      https://play.google.com/store/apps/details?id=com.ballytechno
            Games & Free Slot       logies.f88
26          Machine Games
         33 Classic Slots - Free    https://play.google.com/store/apps/details?id=com.aaagame.aa
27          Casino Games &          acasino
            Slot Machines
28

     CLASS ACTION COMPLAINT                       12                     Case No. __________________
                Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 13 of 26




         34 Jackpot Slot           https://play.google.com/store/apps/details?id=com.murka.slots
 1          Machines - Slots Era   era
            Vegas Casino
 2       35 Bingo Journey -        https://play.google.com/store/apps/details?id=com.bingo.scape
            Lucky & Fun            .android.free
 3          Casino Bingo
            Games
 4       36 Vegas Friends -        https://play.google.com/store/apps/details?id=com.funtriolimit
            Casino Slots for       ed.slots.casino.free
 5          Free
         37 Cashmania Slots        https://play.google.com/store/apps/details?id=com.zealgames.c
 6          2021- Free Vegas       ashmania&hl=en_US&gl=US
            Casino Slot Game
 7       38 Tycoon Casino Free     https://play.google.com/store/apps/details?id=com.tw.tycoon.c
            Slots: Vegas Slot      asino
 8          Machine Games
 9       39 Hot Shot Casino        https://play.google.com/store/apps/details?id=com.williamsint
            Free Slots Games:      eractive.hotshotcasino
10          Real Vegas Slots
         40 Jackpot Crush - Free   https://play.google.com/store/apps/details?id=slots.dcg.casino.
11          Vegas Slot             games.free.android
            Machines
12       41 High 5 Casino: The     https://play.google.com/store/apps/details?id=com.h5g.high5c
            Home of Fun &          asino
13          Free Vegas Slots
         42 Neverland Casino       https://play.google.com/store/apps/details?id=com.wgames.en.
14          Slots - Free Slots     neverlandcasino
            Games
15       43 Double Win Casino      https://play.google.com/store/apps/details?id=com.huge.slots.c
            Slots - Free Video     asino.vegas.android.avidly
16          Slots Games
         44 Ignite Classic Slots   https://play.google.com/store/apps/details?id=com.ignite.ignite
17                                 slots
         45 Rock N’ Cash           https://play.google.com/store/apps/details?id=net.flysher.rockn
18          Casino Slots - Free    cash
            Vegas Slot Games
19       46 Huge Win Slots –       https://play.google.com/store/apps/details?id=com.citrusjoy.tro
            Free Slots Games       jan
20       47 Casino Slots           https://play.google.com/store/apps/details?id=com.doubledow
            DoubleDown Fort        ninteractive.ftknox
21          Knox Free Vegas
            Games
22       48 Baba Wild Slots -      https://play.google.com/store/apps/details?id=com.bws
            Slot machines
23          Vegas Casino
            Games
24       49 Epic Jackpot Slots -   https://play.google.com/store/apps/details?id=com.epic.slots.ca
            Free Vegas Casino      sino.vegas.android.avidly
25          Games
         50 VegasStar Casino -     https://play.google.com/store/apps/details?id=com.zentertain.v
26          FREE Slots             egasstarcasino

27

28

     CLASS ACTION COMPLAINT                      13                     Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 14 of 26




 1          46.     Most or all of the Illegal Slots are also hosted and promoted by the other Platform
 2   members of the Social Casino Enterprise: Apple and Facebook.
 3          B.      Google’s Facilitation, Promotion, and Control Over the Illegal Slots
 4          47.     Google, for its part, routinely facilitates the success of social casinos by
 5   counseling the app developers through the app launch process and providing them with resources
 6   and business tools necessary to maximize their success on the Google Play Store.
 7          48.     The Illegal Slot companies and Google monitor the game activity and use the
 8   collected data to increase user spending. This access to data is critical for the developers: since
 9   all payment processing occurs through third-party platforms, the Illegal Slot companies have
10   limited access to personal user data unless players login through Google or otherwise sign up for
11   loyalty programs.11
12          49.     Because the Illegal Slots depend on the spending of a small, targeted audience,
13   the Illegal Slot companies and Platforms work together to target and exploit high-spending users,
14   or “whales,” as Illegal Slot companies like DoubleDown refer to their top spenders.12
15          50.     The data that the Illegal Slot companies and the Platforms collect on monetization
16   necessarily contributes to the structure and success of the Social Casino Enterprise.
17          51.     Google allows Illegal Slot companies to target high-spending users and activate
18   non-spending users. Google aids in the design and direction of targeted advertising, both on
19   Google.com, its larger Display Network, and within other apps and platforms, all aimed at
20   driving new customers to the Illegal Slots and retaining current gamblers.
21          52.     Likewise, because they act as the “bank” for the Illegal Slots, the Platforms are
22   entirely aware that certain consumers spend hundreds of thousands of dollars on the Illegal Slots.
23          53.     Additionally, because the Illegal Slots are required to use Google’s payment
24   system to process all in-game purchases, Google collects a 30 percent service fee off of every
25

26   11
             DoubleDown Interactive Co., Ltd., Form F-1/A at 16 (June 30, 2020),
     https://bit.ly/2QqLW6v.
27   12
             The Journey From a Single-App to a Multi-App Company | Joe Sigrist, YOUTUBE (Feb. 6,
28   2018) at 21:08, https://youtu.be/PY8gh8M6T20?t=1263 (Joe Sigrist, DoubleDown General
     Manager: “We track our whales”).

     CLASS ACTION COMPLAINT                           14                      Case No. __________________
                   Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 15 of 26




 1   transaction. If Google ever discovers an illegal or fraudulent transaction in breach of its terms or
 2   policies, it can deny developers from redeeming the proceeds in its active balance.
 3          54.      Unfortunately, Google used its developer tools to take advantage of users with
 4   severe gambling problems. As a result, Google has unlawfully made billions of dollars on the
 5   backs of consumers.
 6   III.   California’s Public Policy Against Enforcing Gambling Contracts Means Plaintiffs
            Must Turn to Federal Law to Recover Their Damages.
 7

 8          55.      Under California’s in pari delicto doctrine, California courts generally refuse to
 9   enforce gambling debts or help plaintiffs recover gambling losses, except where a statute confers
10   a right to bring such claims.
11          56.      California’s in pari delicto doctrine does not bar this Court from issuing an
12   injunction, under California law, enjoining Google’s participation in the Social Casino
13   Enterprise.
14          57.      Moreover, federal law—specifically, RICO—confers upon Plaintiffs a right of
15   action, enforceable by this Court, to recover their alleged damages from Google.
16                    FACTS SPECIFIC TO PLAINTIFF JENNIFER ANDREWS
17          58.      Plaintiff Andrews has paid money to DoubleDown Casino, through Defendant
18   Google, for nearly ten years. Plaintiff Andrews is addicted to DoubleDown Casino.
19          59.      Plaintiff Andrews would often play DoubleDown Casino for several hours per
20   day and spend hundreds of dollars per day.
21          60.      Playing DoubleDown Casino has had a devastating impact on Plaintiff Andrew’s
22   life. In total, Plaintiff Andrews has lost at least $50,000 playing DoubleDown Casino.
23          61.      Playing the game and its related losses have also placed a significant strain on her
24   personal relationships and caused her great financial hardship.
25                        FACTS SPECIFIC TO PLAINTIFF JOHN SARLEY
26          62.      Plaintiff Sarley has paid money to DoubleDown Casino, through Defendant
27   Google, for at least five years. Plaintiff Sarley is addicted to DoubleDown Casino.
28          63.      Playing DoubleDown Casino through Google has had a negative impact on

     CLASS ACTION COMPLAINT                           15                      Case No. __________________
                   Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 16 of 26




 1   Plaintiff Sarley’s life. In total, he has lost at least $50,000 in the app.
 2           64.     Plaintiff Sarley has asked Google to block him from making purchases for
 3   DoubleDown Casino, but they have never complied with this request.
 4           65.     Plaintiff Sarley’s addiction has put significant strain on his personal relationships
 5   and his mental well-being, as well as a significant strain on his financial well-being, including
 6   his ability to pay his bills.
 7                                         CLASS ALLEGATIONS
 8           66.     Class Definition: Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(b)(2)
 9   and (b)(3) on behalf of themselves and a Class of similarly situated individuals, defined as
10   follows:
11
             All persons in the United States who have lost money to any Illegal Slots through
12           the Google platform.
13

14   The following people are excluded from the Class: (1) any Judge or Magistrate presiding over
15   this action and members of their families; (2) Defendant, Defendant’s subsidiaries, parents,
16   successors, predecessors, and any entity in which the Defendant or its parents have a controlling
17   interest and their current or former employees, officers and directors; (3) persons who properly
18   execute and file a timely request for exclusion from the Class; (4) persons whose claims in this
19   matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiffs’ counsel
20   and Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any such
21   excluded persons.
22           67.     Numerosity: On information and belief, tens of thousands of consumers fall into
23   the definition of the Class. Members of the Class can be identified through Defendant’s records,
24   discovery, and other third-party sources.
25           68.     Commonality and Predominance: There are many questions of law and fact
26   common to Plaintiffs’ and the Class’s claims, and those questions predominate over any
27   questions that may affect individual members of the Class. Common questions for the Class
28   include, but are not necessarily limited to the following:

     CLASS ACTION COMPLAINT                             16                         Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 17 of 26




 1            A.      Whether the Illegal Slots are illegal slot machines as defined by California
 2                    Penal Code § 330b;
 3            B.      Whether Google, pursuant to California Penal Code § 330.1, is liable for
 4                    having the Illegal Slots in its management, possession, or control;
 5            C.      Whether Google, pursuant to California Penal Code § 330b, is liable for
 6                    profiting off of the Illegal Slots;
 7            D.      Whether Google should be enjoined from further participation in the Social
 8                    Casino Enterprise;
 9            E.      Whether Google is a participant in the Social Casino Enterprise; and
10            F.      Whether Google has committed illegal predicate acts under the Racketeer
11                    Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et seq.
12          69.     Typicality: Plaintiffs’ claims are typical of the claims of other members of the
13   Class in that Plaintiffs and the members of the Class sustained damages arising out of
14   Defendant’s wrongful conduct.
15          70.     Adequate Representation: Plaintiffs will fairly and adequately represent and
16   protect the interests of the Class and have retained counsel competent and experienced in
17   complex litigation and class actions. Plaintiffs’ claims are representative of the claims of the
18   other members of the Class, as Plaintiffs and each member of the Class lost money playing the
19   Illegal Slots. Plaintiffs also have no interests antagonistic to those of the Class, and Defendant
20   has no defenses unique to Plaintiffs. Plaintiffs and their counsel are committed to vigorously
21   prosecuting this action on behalf of the Class and have the financial resources to do so. Neither
22   Plaintiffs nor their counsel have any interest adverse to the Class.
23          71.     Policies Generally Applicable to the Class: This class action is appropriate for
24   certification because Defendant has acted or refused to act on grounds generally applicable to
25   the Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure
26   compatible standards of conduct toward the members of the Class and making final injunctive
27   relief appropriate with respect to the Class as a whole. Defendant’s policies that Plaintiffs
28   challenge apply and affect members of the Class uniformly, and Plaintiffs’ challenge of these

     CLASS ACTION COMPLAINT                           17                     Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 18 of 26




 1   policies hinges on Defendant’s conduct with respect to the Class as a whole, not on facts or law
 2   applicable only to Plaintiffs. The factual and legal bases of Defendant’s liability to Plaintiffs
 3   and to the other members of the Class are the same.
 4          72.     Superiority: This case is also appropriate for certification because class
 5   proceedings are superior to all other available methods for the fair and efficient adjudication of
 6   this controversy. The harm suffered by the individual members of the Class is likely to have
 7   been relatively small compared to the burden and expense of prosecuting individual actions to
 8   redress Defendant’s wrongful conduct. Absent a class action, it would be difficult for the
 9   individual members of the Class to obtain effective relief from Defendant. Even if members of
10   the Class themselves could sustain such individual litigation, it would not be preferable to a
11   class action because individual litigation would increase the delay and expense to all parties and
12   the Court and require duplicative consideration of the legal and factual issues presented. By
13   contrast, a class action presents far fewer management difficulties and provides the benefits of
14   single adjudication, economy of scale, and comprehensive supervision by a single Court.
15   Economies of time, effort, and expense will be fostered and uniformity of decisions will be
16   ensured.
17          73.     Plaintiffs reserve the right to revise each of the foregoing allegations based on
18   facts learned through additional investigation and in discovery.
19                                            COUNT I
                       Cal. Business and Professions Code § 17200, et seq. (UCL)
20                                    Unlawful Business Practices
                                       (Injunctive Relief Only)
21
            74.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
22
            75.     Plaintiffs have suffered injury in fact and have lost money or property as a result
23
     of Google’s allegedly unlawful conduct.
24
            76.     The Illegal Slots are illegal slot machines as defined by Cal. Penal Code
25
     § 330b(d) because, among other reasons, when a player purchases and wagers virtual casino
26
     chips in the Illegal Slots, a winning spin affords the player an “additional chance or right to use”
27
     the Illegal Slots. Pursuant to Cal. Penal Code § 330b(a), Defendant Google, among other
28
     violative conduct, manufactures, repairs, owns, stores, possesses, sells, rents, leases, lets on
     CLASS ACTION COMPLAINT                           18                       Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 19 of 26




 1   shares, lends and gives away, transports, and exposes for sale or lease, the Illegal Slots. Google
 2   also offers to repair, sells, rents, leases, lets on shares, lends and gives away, permits the
 3   operations, placement, maintenance, and keeping of, in places, rooms, spaces, and buildings
 4   owned, leased, or occupied, managed, or controlled by Google, the Illegal Slots.
 5          77.     The Illegal Slots are illegal slot machines as defined by Cal. Penal Code § 330.1
 6   because, among other reasons, when a player purchases and wagers virtual casino chips in the
 7   Illegal Slots, a winning spin affords the player an “additional chance or right to use” the Illegal
 8   Slots. Pursuant to Cal. Penal Code § 330.1(a), Defendant Google, among other violative
 9   conduct, manufactures, owns, stores, keeps, possesses, sells, rents, leases, lets on shares, lends
10   and gives away, transports, and exposes for sale and lease, the Illegal Slots. Google also offers
11   to sell, rent, lease, let on shares, lends and gives away and permits the operation of and permits
12   to be placed, maintained, used, or kept in rooms, spaces, and building owned, leased, or
13   occupied by Google or under Google’s management and control, the Illegal Slots.
14          78.     California’s Unfair Competition Law (“UCL”), Business and Professions Code §
15   17203, specifically authorizes this Court to issue injunctive relief to enjoin ongoing acts of
16   unfair competition and unlawful conduct.
17          79.     Under the UCL, unfair competition encompasses any unlawful act, including acts
18   made unlawful under the penal code and acts made unlawful by federal law.
19          80.     Consequently, the UCL authorizes this Court to enjoin Google’s ongoing
20   violations of Sections 330b and 330.1 of the California Penal Code, as well as violations of the
21   federal RICO law.
22          81.     Plaintiffs, on behalf of themselves and the Class, seek an order from the Court,
23   enjoining Google from further participation in the Social Casino Enterprise.
24                                            COUNT II
                                     18 U.S.C. § 1962(c) (RICO)
25                     Racketeering Activities and Collection of Unlawful Debts
                                  (Damages and Injunctive Relief)
26

27          82.     Plaintiffs incorporate by reference the foregoing allegations as if fully set forth
28   herein.

     CLASS ACTION COMPLAINT                           19                       Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 20 of 26




 1          83.      At all relevant times, Google is and has been a “person” within the meaning of 18
 2   U.S.C. § 1961(3), because it is capable of holding, and does hold, “a legal or beneficial interest
 3   in property.”
 4          84.      Plaintiffs are each a “person,” as that term is defined in 18 U.S.C. § 1961(3), and
 5   have standing to sue as they were injured in their business and/or property as a result of the
 6   Social Casino Enterprise’s wrongful conduct described herein, including but not limited to
 7   Defendant Google, the Platforms, and the Illegal Slots (1) having unlawfully taken and received
 8   money from Plaintiffs and the Class; (2) having never provided Plaintiffs and members of the
 9   Class a fair and objective chance to win—they could only lose; and (3) having directly and
10   knowingly profited from, on information and belief, rigged and manipulated slot machines.
11          85.      Section 1962(c) makes it unlawful “for any person employed by or associated
12   with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,
13   to conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs
14   through a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. § 1962(c).
15          86.      18 U.S.C. § 1961(1) defines “racketeering activity” to include, among other
16   things, (i) any act which is indictable under Title 18, Section 1084 of the United States Code
17   (relating to the transmission of gambling information); and (ii) any act which is indictable under
18   Title 18, Section 1955 of the United States Code (relating to the prohibition of illegal gambling
19   businesses).
20          87.      Because illegal gambling is indictable under both Section 1084 and Section 1955
21   of Title 18 of the United States Code, the Social Enterprise is engaged in “racketeering
22   activity.”
23          88.      18 U.S.C. § 1961(6) defines “unlawful debt” as a debt “(A) incurred or contracted
24   in gambling activity which was in violation of the law of the United States, a State or political
25   subdivision thereof,” and “(B) which was incurred in connection with the business of gambling
26   in violation of the law of the United States, a State or political subdivision thereof.”
27

28

     CLASS ACTION COMPLAINT                           20                       Case No. __________________
                    Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 21 of 26




 1            89.     Because the Social Casino Enterprise collects debts incurred from a gambling
 2   activity in violation of California law, described herein, its profits derived from its ownership
 3   and maintenance constitute “unlawful debt” as defined in Section 1961(6).
 4            90.     Google violated 18 U.S.C. § 1962(c) and § 1962(d) by participating in,
 5   facilitating, or conducting the affairs of the Social Casino Enterprise through a pattern of
 6   racketeering activity composed of indictable offenses under California Penal Code §§ 330b and
 7   330.1.
 8            91.     The affiliation between the Defendant Google, the other Platforms, and the Illegal
 9   Slot companies constitutes a conspiracy to use an enterprise for the collection of unlawful debt
10   in violation of 18 U.S.C. § 1962(d).
11                                         Social Casino Enterprise
12            92.     RICO defines an enterprise as “any individual, partnership, corporation,
13   association, or other legal entity, and any union or group of individuals associated in fact
14   although not a legal entity.” 18 U.S.C. § 1961(4).
15            93.     Under 18 U.S.C. § 1961(4), a RICO “enterprise” may be an association-in-fact
16   that, although it has no formal legal structure, has (i) a common purpose, (ii) relationships among
17   those associated with the enterprise, and (iii) longevity sufficient to pursue the enterprise’s
18   purpose. See Boyle v. United States, 556 U.S. 938, 946 (2009).
19            94.     The Social Casino Enterprise is an association-in-fact composed of Google,
20   Apple, Facebook, and the Illegal Slot companies who are engaged in and whose activities affect
21   interstate commerce, and which have affected and damaged interstate commercial activity. This
22   Enterprise exists separately from the otherwise legitimate businesses operations of each
23   individual participant.
24            95.     The pattern of racketeering activity conducted by the members of the Social
25   Casino Enterprise is distinct from the Social Casino Enterprise itself, as each act of racketeering
26   is a separate offense committed by an entity while the Social Casino Enterprise itself is an
27   association-in-fact of legal entities. The Social Casino Enterprise has an informal structure of app
28   developers and platforms with continuing functions or responsibilities.

     CLASS ACTION COMPLAINT                           21                       Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 22 of 26




 1          96.     For approximately a decade, the Social Casino Enterprise has collaborated
 2   together to target and retain high-spending users in its online gambling scheme throughout the
 3   country. At the very latest, following the Ninth Circuit’s March 28, 2018 holding in Kater,
 4   Defendant Google and the other Platforms, on information and belief, mutually agreed to
 5   continue their Enterprise through their ongoing collection of unlawful debts, functioning as a
 6   cohesive unit with the purpose of gaining illicit gambling profits.
 7                                Structure of the Social Casino Enterprise
 8          97.     The Social Casino Enterprise consists of dozens of Illegal Slot companies and the
 9   Platforms (Google, Apple and Facebook). Each participant agreed to conduct and carry out the
10   affairs and goals of the Social Casino Enterprise:
11             A. The Illegal Slot companies agreed to conduct the affairs of the Social Casino
12   Enterprise by developing, updating and operating the illegal slot machines: the “gambling
13   devices.” The Illegal Slot companies operate as the principals, forming the necessary business
14   partnerships with Google, Apple and Facebook for the successful execution of their unlawful
15   gambling scheme. The Illegal Slot companies fundamentally rely on the Platforms to host their
16   games, access consumers, and collect revenue. Upon constructive notice of the unlawful nature
17   of the virtual social gambling applications, the Illegal Slot companies agreed with all Enterprise
18   participants to uphold their roles in the Social Casino Enterprise and to continue functioning as a
19   single unit with the common purpose of collecting unlawful debts from online gambling activity.
20             B. Google, Apple and Facebook agreed to conduct the affairs of the Social Casino
21   Enterprise by serving as the gambling premises, hosting the virtual social gambling applications
22   and processing all in-app transactions in exchange for a share in the gamblers’ losses.
23   Additionally, upon notice of the unlawful nature of the virtual social gambling applications,
24   Google, Apple, and Facebook agreed with all participants to uphold their roles in the Social
25   Casino Enterprise and to continue functioning as a single unit with the common purpose of
26   collecting unlawful debts from online gambling activity.
27

28

     CLASS ACTION COMPLAINT                          22                       Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 23 of 26




 1          98.     At all relevant times, each Social Casino Enterprise participant was aware of the
 2   conduct of the Social Casino Enterprise, was a knowing and willing participant in that conduct,
 3   and reaped profits from that conduct through in-app sales.
 4          99.     The persons engaged in the Social Casino Enterprise are systematically linked
 5   through contractual relationships, financial ties, and continuing coordination of activities.
 6          100.    All members of the Social Casino Enterprise coordinate and maintain their
 7   respective roles in order to enrich themselves and to further the common interests of the whole.
 8          101.    Each Social Casino Enterprise participant participated in the operation and
 9   management of the Social Casino Enterprise by directing its affairs as described herein.
10          102.    The wrongful conduct of the Social Casino Enterprise has been and remains part
11   of the Social Casino Enterprise’s ongoing way of doing business and constitutes a continuing
12   threat to the Plaintiffs’ and the Class’s property. Without the repeated illegal acts and intentional
13   coordination between all participants, the Social Casino Enterprise’s scheme would not have
14   succeeded and would not pose a threat to Plaintiffs and the Class into the future.
15                                     Pattern of Racketeering Activity
16          103.    The affairs of the Social Casino Enterprise were conducted in such a way to form
17   a pattern of racketeering activity. The Social Casino Enterprise’s general pattern of activity
18   consists of designing and operating illegal internet-based slot machines and repeatedly violating
19   public policy against gambling by:
20             A. Developing illegal slot machine games and disguising them as innocuous video
21                 game entertainment;
22             B. Distributing and operating illegal slot machine games that are, on information and
23                 belief, rigged and manipulated;
24             C. Concealing the scope and deceptive nature of their gambling applications despite
25                 knowledge of their predatory design and business model;
26             D. Providing a host platform to house unlicensed gambling activity;
27             E. Injuring the public interest by continuously advertising to and soliciting the general
28                 public to play illegal slot machines;

     CLASS ACTION COMPLAINT                           23                      Case No. __________________
                  Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 24 of 26




 1               F. Conspiring to uphold the Social Casino Enterprise; and
 2               G. Unjustly collecting unlawful debts and retaining the profits from their illegal social
 3                    gambling applications.
 4             104.   The Social Casino Enterprise has operated as a continuous unit since at least
 5   2010.
 6             105.   Pursuant to and in furtherance of their fraudulent scheme, Google committed
 7   multiple predicate act violations of California law as previously alleged herein, including
 8   violations of California Penal Code §§ 330b and 330.1.
 9                                         COUNT III
                                         RICO § 1962(d)
10        Conspiracy to Engage in Racketeering Activities and Collection of Unlawful Debts
                                  (Damages and Injunctive Relief)
11

12             106.   Plaintiffs incorporate by reference the foregoing allegations as if fully set forth
13   herein.
14             107.   18 U.S.C. § 1962(d) states that “[i]t shall be unlawful for any person to conspire
15   to violate any of the provisions of subsection (a), (b), or (c) of this section.”
16             108.   As described throughout, and in detail in Count II, even if it did not direct or
17   manage the affairs of the Social Casino Enterprise, Google conspired to commit predicate acts in
18   violation of § 1962(c), including violations of California Penal Code §§ 330b and 330.1.
19             109.   Defendant Google acted knowingly at all times when agreeing to conduct the
20   activities of the Social Casino Enterprise. Google agreed to and indeed did participate in the
21   requisite pattern of racketeering activity which constitutes this RICO claim, collected unlawful
22   debts, engaged in racketeering activities, and intentionally acted in furtherance of the conspiracy
23   by conducting the pattern of racketeering and unlawful debt collection as described above.
24             110.   At the very latest, Google had notice of the illegality of the Social Casino
25   Enterprise as of the Ninth Circuit’s 2018 holding in Kater. Google’s post-Kater participation in
26   the Social Casino Enterprise demonstrates its commitment to upholding and operating the
27   structure of the Social Casino Enterprise.
28

     CLASS ACTION COMPLAINT                             24                      Case No. __________________
                 Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 25 of 26




 1          111.    As a result of Google’s conduct, Plaintiffs and Members of the Class were
 2   deprived of money and property that they would not otherwise have lost.
 3          112.    Under 18 U.S.C. § 1964(c), the Class is entitled to treble their damages, plus
 4   interest, costs, and reasonable attorneys’ fees.
 5                                        PRAYER FOR RELIEF
 6          Plaintiffs Jennifer Andrews and John Sarley, individually and on behalf of all others
 7   similarly situated, respectfully request that this Court enter an Order:
 8          a)      Certifying this case as a class action on behalf of the Class defined above,
 9   appointing Jennifer Andrews and John Sarley as representatives of the Class, and appointing
10   their counsel as Class Counsel;
11          b)      Declaring that Defendant’s conduct, as set out above, is unlawful under the UCL;
12          c)      Declaring that Defendant’s conduct, as set out above, constitutes racketeering
13   activities, collection of unlawful debts, and conspiracy to engage in the same;
14          d)      Entering judgment against Defendant Google, in the amount of the losses suffered
15   by Plaintiffs and each member of the Class;
16          e)      Enjoining Defendant from continuing the challenged conduct;
17          f)      Awarding damages to Plaintiffs and the Class members in an amount to be
18   determined at trial, including trebling as appropriate;
19          g)      Awarding restitution to Plaintiffs and Class members in an amount to be
20   determined at trial,
21          h)      Requiring disgorgement of all of Defendant Google’s ill-gotten gains;
22          i)      Awarding reasonable attorney’s fees and expenses;
23          j)      Awarding pre- and post-judgment interest, to the extent allowable;
24          k)      Requiring injunctive and/or declaratory relief as necessary to protect the interests
25   of Plaintiffs and the Class; and
26          l)      Awarding such other and further relief as equity and justice require, including all
27   forms of relief provided for under the UCL and RICO.
28

     CLASS ACTION COMPLAINT                             25                      Case No. __________________
                Case 5:21-cv-02100 Document 1 Filed 03/25/21 Page 26 of 26




 1                                            JURY DEMAND
 2          Plaintiffs request a trial by jury of all claims that can be so tried.
 3
                                                    Respectfully Submitted,
 4
                                                    JENNIFER ANDREWS and JOHN SARLEY,
 5                                                  individually and on behalf of all others similarly
                                                    situated,
 6

 7   Dated: March 25, 2021                          By: /s/ Todd Logan
                                                    One of Plaintiffs’ Attorneys
 8
 9                                                  Rafey S. Balabanian (SBN 315962)
                                                    rbalabanian@edelson.com
10                                                  Todd Logan (SBN 305912)
                                                    tlogan@edelson.com
11                                                  Brandt Silver-Korn (SBN 323530)
                                                    bsilverkorn@edelson.com
12                                                  EDELSON PC
                                                    123 Townsend Street, Suite 100
13                                                  San Francisco, California 94107
                                                    Tel: 415.212.9300 / Fax: 415.373.9435
14
                                                    Counsel for Plaintiffs and the Proposed Class
15

16

17

18
19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT                            26                       Case No. __________________
